PER CURIAM.
Goggins was tried and convicted on the charge of burglary and sentenced to 30 months in prison. In the only issue raised in the initial brief, appellant argues that the trial court erred in not holding a hearing on defense counsel’s objections during jury selection that the state’s use of peremptory challenges was racially motivated. In the answer brief, appellee concedes that such a hearing was necessary under the holdings in Blackshear v. State, 521 So.2d 1083 (Fla.1988), and State v. Neil, 457 So.2d 481 (Fla.1984).
Accordingly, pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, we reverse and remand this cause to the trial court for a new trial.
MILLS, BOOTH and BARFIELD, JJ., concur.